DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/22 has been entered.

3.	Applicant cancelled claim 18.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-7, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wymore (Patent No. US 6,515,586) in view of des Garennes et al. (Pub. No. US 2017/0175343) (hereinafter Garennes) and further in view of Larsen et al. (Pub. No. US 2011/0260890) (hereinafter Larsen)
	As per claims 1, 11, 14 and 16, Wymore teaches a backing layer having a plurality of fibers extending therefrom and a plurality of impact sensors located at least partially beneath said backing layer, wherein said plurality of impact sensors are operable to detect a force or pressure applied to said backing layer (see col. 5, lines 16-33 and col. 9, lines 37-67).
The Examiner notes that the force could be applied by an impact of an athlete or a ball (claim 16).
Regarding the limitation of claim 16, wherein said plurality of impact sensors are operable to transmit a signal to said controller corresponding to forces applied to said backing layer, whereby forces experienced by said athlete or ball during said impact are measured (see col. 9, lines 36 through col. 10, line 21 and col. 10, lines 40-56, the examiner notes that forces applied to the backing by the athlete are the some forces experienced by said athlete based on the concept of actions and reactions forces, Newton's third law: For every action, there is an equal and opposite reaction).
Wymore fails to explicitly teach that said plurality of fibers comprise upstanding ribbons.
Garennes teaches Fibers 10 that consist of a yarn or fiber of varying thickness, which may be straight 10.1, twisted, curly 10.2 or textured or a combination 10.3 of these types. The yarn is produced in sheets, which are split into thin strips or ribbons and then slit with razors to create multiple strands. The ribbons are then twisted together and tufted through a backing cloth to form the carpet” (see paragraph [0019] and Fig. 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Garennes’s teaching into Wymore’s invention because it would create more comfortable surface for the users.  Therefore, activities would be performed on the artificial turf in an efficient and normal manner.
The combination of Wymore and Garennes teaches the system as stated above, however, it does not explicitly teach that a force or pressure is applied to said backing layer in two or more axes.
Larsen teaches “an apparatus for use in analyzing the motion of a human subject comprising a platform upon which the subject stands, the platform comprising: force sensors arranged to measure force exerted on the platform by the subject in each of three dimensions; further comprising a foot position data collector arranged to collect data relating to the position of each foot of the subject on the platform; and an output arranged to output the force data and data relating to the position of each foot” (see paragraph [0007] and abstract).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Larsen teaching into the combination of Wymore and Garennes because appropriate force analysis would be made to monitor activities on the artificial turf.
As per claim 2, Wymore further teaches a resilient layer located beneath said backing layer, said resilient layer having an upper surface, wherein said plurality of impact sensors are located at least partially in said resilient layer (see col. 6, lines 34-42; Fig. 2 and Fig. 3).
As per claim 3, the combination of Wymore, Garennes and Larsen teaches the system as stated above. Garennes further teaches an infill layer interspersed between said plurality of fibers (see paragraphs [0019], [0027] and [0070]).
As per claim 4, Wymore further teaches that one or more of said impact sensors is a piezoelectric sensor (see col. 9, lines 48-49).
As per claim 5, Wymore further teaches that one or more of said impact sensors is an accelerometer (se col. 9, lines 37-67).
As per claim 6, Wymore further teaches that said plurality of impact sensors comprise a sensor array positioned in a grid (see col. 6, lines 34-42; Fig. 2 and Fig. 3).
As per claim 7, Wymore further teaches that said resilient layer comprises an elastomeric material (see col. 6, lines 21-30).
As per claim 12, Wymore further teaches that said backing layer comprises a primary layer and a secondary layer (see col. 6, lines 19-41).
As per claim 13, the combination of Wymore, Garennes and Larsen teaches the system as stated above. Garennes further teaches that the secondary layer comprises urethane (see paragraph [0021]).
As per claim 15, Wymore further teaches that said sensor layer comprises a polymeric foam (i.e. a high-density foam rubber, vinyl cushion or sponge material) (see col. 6, lines 28-31).

5.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wymore in view of des Garennes and Larsen and further in view of Debates et al. (Pub. No. US 2017/0116445) (hereinafter Debates).
	The combination of Wymore and Garennes and Larsen teaches the system as stated above except for a base layer comprising a concrete slab and an intermediate layer comprising asphalt disposed between said resilient layer and said base layer.
	Debates teaches that a middle layer may be implemented as an underlayment, and an outer layer may be implemented as a floor covering. Examples of a subfloor include concrete, asphalt, plywood, and dimensional lumber (see paragraph [0034]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Debates’s teaching into the combination of Wymore, Garennes and Larsen’s teaching because it would create more rigid surface for the users.  Therefore, activities would be performed on the artificial turf in an efficient and normal manner.

Allowable Subject Matter
6.	Claims 17 and 19-21 are allowed.
	Claim 17 is allowed because none of the prior art of record teaches or suggests an artificial turf system, comprising: at least one position sensor coupled with each of said one or more athletes, wherein each of said at least one position sensors is operable to determine a position of said one or more athletes at said discrete interval of time relative to one or more of said plurality of impact sensors and relative to a position of another of said one or more athletes; and a controller arranged to receive signals from said plurality of impact sensors, wherein said controller is configured to at least temporarily store a speed and said position of at least two of said one or more athletes at said discrete interval of time, wherein said discrete interval of time includes a direct or indirect impact of one or more athletes with said backing layer, in combination with the rest of the claim limitations as claimed and defined by the applicant.

Response to Arguments
7.	Applicant’s arguments with respect to claims 1-17 and 19-21 have been considered but are moot.  However, upon further consideration, a new ground(s) of rejection is made in view of Larsen et al. (Pub. No. US 2011/0260890).
	
 Contact information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857